                                           Case 5:21-cv-04691-NC Document 14 Filed 08/20/21 Page 1 of 1




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                   UNITED STATES DISTRICT COURT
                                  8                              NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         CARL THOMPSON,                                      Case No. 21-cv-04691-NC
                                  11
                                                         Plaintiff,                          ORDER TO CONSENT OR
Northern District of California




                                  12                                                         DECLINE MAGISTRATE
 United States District Court




                                                 v.                                          JUDGE JURISDICTION
                                  13
                                         HARJOT MARKETS, INC., and others,
                                  14
                                                         Defendants.
                                  15
                                  16
                                  17          On June 18, 2021, Plaintiff brought this ADA action against Defendants. ECF 1.
                                  18   Under § 636(c)(1), all parties must consent to the jurisdiction of a magistrate judge in order
                                  19   for the magistrate judge to exercise jurisdiction over a civil action. See also Fed. R. Civ. P.
                                  20   73. Plaintiff timely consented to this Court’s jurisdiction. ECF 6. However, after two
                                  21   extensions of the deadline, Defendants still have not responded. ECF 12; ECF 13. The
                                  22   Court now ORDERS Defendants to consent or decline the jurisdiction of a magistrate
                                  23   judge by August 26, 2021, or the Court will request that this case be reassigned to a
                                  24   District Judge.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: August 19, 2021                     _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  28                                                    United States Magistrate Judge
